Citation Nr: 9931785	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for recurrent ear 
infections.

2.  Entitlement to service connection for residuals of head 
injury.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for disability 
manifested by recurrent sore throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1980 to December 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and July 1993 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal was previously remanded by the Board in July 1996.  
At the time of that remand the issue of entitlement to 
service connection for gastrointestinal disability was also 
in appellate status.  A May 1999 RO decision granted service 
connection for irritable bowel syndrome.  Therefore, the 
issue of entitlement to service connection for 
gastrointestinal disability is now moot.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
recurrent ear infections, residuals of head injury, and right 
ankle disability are plausible and all relevant evidence 
necessary for an equitable disposition of the appeal with 
respect to these issues has been obtained.  

2.  Chronic otitis media may not be dissociated from active 
service.

3.  Post concussion syndrome is related to inservice trauma.

4.  Right ankle instability is residual to inservice injury.

5.  The claim of entitlement to service connection for 
disability manifested by recurrent sore throat is not 
plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
recurrent ear infections, residuals of head injury, and right 
ankle disability are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  Chronic otitis media was incurred during active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

3.  Post concussion syndrome was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  

4.  Right ankle instability was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  

5.  The claim of entitlement to service connection for 
disability manifested by recurrent sore throat is not well 
grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Claims

As a preliminary matter, the Board finds that the veteran's 
claims for service connection for recurrent ear infections, 
residuals of head injury, and right ankle disability are 
plausible and capable of substantiation, and thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record contains competent medical evidence, presumed credible 
for the purpose of a well-grounded determination, that 
current disabilities, with respect to ear infections, 
residuals of head injury, and right ankle disability exists, 
and that there exists a nexus between these disabilities and 
service.  When a veteran submits a well-grounded claim, VA 
must assist her in developing facts pertinent to that claim.  
The veteran has been afforded VA examinations and personal 
hearings, and treatment records have been obtained.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a disability 
resulting from personal injury or a disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Ear Infections

The report of a November 1996 VA ear, nose, and throat 
examination reflects that the veteran reported a history of 
ear infections since her active service.  The diagnosis 
included chronic recurrent otitis media since the early 
1980's.  Although service medical records do not reflect that 
a diagnosis of otitis media was offered, post service 
records, dated in 1989 and 1993 reflect the veteran's 
complaints with respect to her ears and the November 1996 
examiner concluded, based upon his examination and the 
veteran's reported history, that the veteran had chronic 
otitis media that had existed since her active service.  
Therefore, the Board concludes that it is at least as likely 
as not that chronic otitis media was incurred during active 
service.  In resolving all doubt in the veteran's behalf, 
service connection is warranted for chronic otitis media.  
38 U.S.C.A. § 5107.  

Head Injury

Service medical records reflect that the veteran sustained a 
head injury in August 1980 when she fell from a truck.  The 
veteran has been neurologically evaluated on multiple 
occasions by both VA and private examiners to determine 
whether or not she currently has residuals of the head injury 
she sustained during her active service.  The report of a 
November 1996 VA ear, nose, and throat examination indicates 
diagnoses including intermittent vertigo since the veteran 
had fallen from a truck in 1980.  The report does not 
indicate that the examiner had access to the veteran's 
medical history.  

The report of a February 1997 VA neurology examination 
reflects that the examiner had access to the veteran's claims 
file and medical record.  The examiner concluded that the 
precise nature of the veteran's disorder was indeterminate 
and that the veteran's current manifestations had no 
relationship to the head injury she sustained during service.  

The report of a December 1997 private neurological evaluation 
reflects that the examiner had access to the veteran's 
pertinent service medical records and concluded that the 
veteran had post concussion syndrome with the most likely 
etiology of her symptoms being the head injury she sustained 
in August 1980.  

The report of an October 1998 VA neurology examination 
carefully reviewed the entire record and concluded that the 
veteran had a normal neurological examination with dizziness 
of uncertain etiology and headache of uncertain cause.  The 
examiner concluded that her present symptoms were not related 
to her fall in service.  

Finally, an October 1998 private medical record from an 
otolaryngologist reflects an impression that includes the 
words post concussive.  

Although the October 1998 VA neurology examiner noted that 
the veteran's private neurologist did not have access to all 
of the veteran's records, it is clear that the private 
neurologist did have access to the records relating to the 
inservice injury she sustained in August 1980.  Therefore, 
the Board concludes that equal probative weight may be 
assigned the December 1997 private neurology examination and 
the October 1998 VA neurology examination.  

With consideration of the above, and the other competent 
medical evidence of record indicating both support for and 
against a conclusion that the veteran currently has 
disability that is related to the inservice August 1980 head 
injury, the Board concludes that there is, in essence, an 
equal balance in the evidence that is both for and against 
the veteran's claim.  Therefore, in resolving all doubt in 
the veteran's behalf, service connection for post concussion 
syndrome is warranted.  38 U.S.C.A. § 5107.  

Right Ankle

Service medical records reflect that in May 1980 the veteran 
twisted her right ankle.  In August 1982 she again voiced 
right ankle complaints after falling when running.  

The report of a December 1996 VA orthopedic examination 
reflects the veteran's reported complaints with respect to 
her right ankle.  The examiner indicated that the veteran had 
a history of right ankle instability since 1981 with sequelae 
of continuing instability.  

With consideration of the veteran's inservice injury and 
complaints and competent medical evidence indicating that the 
veteran currently has right ankle disability that is related 
to active service, the Board concludes that service 
connection for right ankle instability is warranted.  
38 U.S.C.A. § 5107.  

II.  Recurrent Sore Throat

Service medical records reflect that in November 1980, 
February 1981, and May 1982, the veteran was seen with 
complaints of having a sore throat.  A November 1980 
assessment includes acute sinusitis and a June 1982 
assessment includes sinusitis.  A November 1980 assessment 
was laryngotracheobronchitis.  

A March 1993 VA treatment record reflects that the veteran 
complained of sinus pain.  

The report of a November 1996 VA ear, nose, and throat 
examination reflects diagnoses including chronic rhinitis and 
sinusitis and chronic pharyngitis.  

The threshold question is whether the veteran's claim of 
entitlement to service connection for disability manifested 
by recurrent sore throat is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 622 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for the veteran's claim of entitlement to service 
connection for disability manifested by recurrent sore throat 
to be well grounded, she must submit medical evidence 
indicating that she currently has such disability and that it 
is related to her active service.  There is competent medical 
evidence that the veteran currently has chronic pharyngitis, 
sinusitis, and rhinitis.  However, there is no competent 
medical evidence of record that reflects that the veteran had 
chronic pharyngitis, sinusitis, or rhinitis during service or 
that her currently manifested chronic pharyngitis, sinusitis, 
or rhinitis are related to active service.  Although the 
veteran has offered her testimony and statements, that are 
presumed credible for purposes of this decision, indicating 
her belief that she has continued to experience the same 
symptoms of disability resulting in sore throat from service 
until the present time.  However, she is not qualified, as a 
lay person, to establish a medical diagnosis or show a 
medical etiology merely by her own assertions, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  In the case of Voerth v. West, No. 95-904 (U.S. 
Vet. App. Oct. 15, 1999), it was held that Savage v. Gober, 
10 Vet.App. 488 (1997), does not relieve a claimant of the 
burden of providing a medical nexus.  Therefore, the Board 
concludes that establishing continuity for purposes of 
chronicity for pharyngitis, rhinitis, or sinusitis, is not 
subject to lay observation.  Accordingly, without the 
requisite competent medical evidence establishing that the 
veteran's currently manifested chronic pharyngitis, 
sinusitis, or rhinitis are related to active service, the 
claim of entitlement to service connection for disability 
manifested by sore throat is not well grounded.  Caluza.  

The Board views this discussion as sufficient to inform the 
veteran of the elements necessary to complete her claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for chronic otitis media is granted.  

Service connection for post concussion syndrome is granted.  

Service connection for right ankle instability is granted.


Evidence of a well-grounded claim for entitlement to 
disability manifested by recurrent sore throat not having 
been submitted, the appeal with respect to this issue is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

